 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         KATHRYN LISTER,                               CASE NO. C18-0961JLR

11                              Plaintiff,               ORDER ON PLAINTIFF’S
                  v.                                     MOTION FOR PARTIAL
12                                                       SUMMARY JUDGMENT ON
                                                         AFFIRMATIVE DEFENSES 1, 2,
           HYATT CORPORATION,
13                                                       AND 4-12
                                Defendant.
14

15                                  I.       INTRODUCTION

16         Before the court is Plaintiff Kathryn Lister’s motion for summary judgment on or

17   to strike Defendant Hyatt Corporation’s (“Hyatt”) affirmative defenses 1, 2, and 4-12.

18   (See Mot. (Dkt. # 22).) Hyatt opposes the motion. (See Resp. (Dkt. # 24).) The court

19   has considered the motion, the submissions filed in support of and in opposition to the

20   //

21   //

22   //


     ORDER - 1
 1   motion, the relevant portions of the record, and the applicable law. Being fully advised, 1

 2   the court DEFERS RULING in part and DENIES in part Ms. Lister’s motion. The court

 3   DIRECTS the Clerk to renote Ms. Lister’s motion for fourteen (14) days from the filing

 4   date of this order.

 5                                     II.   BACKGROUND

 6          This matter arises from Ms. Lister’s alleged 2017 slip and fall at the Hyatt

 7   Regency Bellevue. (See Compl. (Dkt. # 1-2) ¶¶ 2.1-2.8.) Ms. Lister alleges that on June

 8   15, 2017, she slipped and fell in vomit near the entrance to the women’s restroom next to

 9   the Hyatt Regency Bellevue’s lobby. (See id.) Ms. Lister alleges she incurred injuries

10   from the fall. (See id. ¶ 3.4.)

11          Hyatt states that the identity of the person who vomited is unknown. (See Resp. at

12   2.) Hyatt further states that no one reported the vomit prior to Ms. Lister’s fall or asked

13   Hyatt to clean it up. (See id. (citing Skinner Decl. (Dkt. # 25) ¶ 2, Ex. 1 (“Hugo-Taggart

14   Dep.”) at 30:19:31:1, 47:15-48:18, 76:16-77:18).) However, the deposition testimony

15   that Hyatt cites does not necessarily support this conclusion. In her deposition, Ms.

16   Roxanne Hugo-Taggart testifies as follows:

17          Q: Did anybody tell you about the spill on the floor of the bathroom?
            A: I don’t remember being reported the spill. But once I looked at my
18          emails, it was – I had written that the 13 Coins hostess had informed me.
            Q: Okay. Do you know what time that was?
19          A: I didn’t write in the email what time it was. Again, I would have to
            speculate exactly what I wrote down. But, you know, in the following email
20          chains, I said before midnight.

21          1
              No party has requested oral argument (see generally Mot. at 1; Resp. at 1), and the court
     does not consider oral argument to be helpful to its disposition of the motion, see Local Rules
22   W.D. Wash. LCR 7(b)(4).


     ORDER - 2
 1          Q: Do you know when Kathryn fell, what time?
            A: I would have to speculate . . . exactly what time, but I wrote around
 2          midnight, I think I wrote 12:05ish.
            Q: Do you know where you got that time from?
 3          A: Looking at the time on the computer and writing it down on a note.
            Q: Do you know whether that the time would have been when you learned
 4          about from the person from 13 Coins?
            A: I don’t remember.
 5          Q: Do you know what time Kathryn fell?
            A: No.
 6
     (Hugo-Taggart Dep. at 30:22-31:19.) Although Ms. Hugo-Taggart’s testimony is not
 7
     completely clear, it can be interpreted as supporting the notion that Hyatt received notice
 8
     of vomit on the floor prior to Ms. Lister’s alleged fall.
 9
            Hyatt filed an amended answer to Ms. Lister’s complaint and asserted 12
10
     affirmative defenses. (See Am. Answer (Dkt. # 11) at 3-6.) Ms. Lister served the
11
     following interrogatory inquiring as to Hyatt’s factual basis, if any, for each of its
12
     affirmative defenses:
13
            INTERROGATORY NO. 1: State the facts upon which you base any
14          affirmative defense to this lawsuit including the identities of any non-parties
            you allege may be liable for [Ms. Lister’s] damages.
15
     (See Mot. at 3.) 2 Hyatt responded to the interrogatory. (See id. at 3-5.) The court will
16
     address Hyatt’s response to the interrogatory, as necessary, in its analysis of each
17

18
            2
               In her motion, Ms. Lister quotes “INTERROGATORY NO. 1” and Hyatt’s responses
19   to that interrogatory. (See Mot. 3-5.) Ms. Lister cites Exhibit A of the declaration of Ms.
     Rebecca Graham in support of this quotation. (See Mot. at 5 n.2.) In her declaration, Ms.
20   Graham purports to attach a copy of “Interrogatory No. 13,” rather than Interrogatory No. 1, and
     Hyatt’s answer to that interrogatory. (See Graham Decl. (Dkt. # 23) ¶ 3 (“Attached as Exhibit A
     is a true and correct copy of [Hyatt’s] Answer to [Ms. Lister’s] Interrogatory No. 13.”).)
21
     However, Exhibit A to Ms. Graham’s declaration consists of Hyatt’s amended answer to Ms.
     Lister’s complaint—not Hyatt’s answer to any interrogatory. (See id. ¶ 3, Ex. A (attaching
22   Hyatt’s amended answer to the complaint).) Nevertheless, because Hyatt does not dispute the


     ORDER - 3
 1   challenged affirmative defense below. Following receipt of Hyatt’s response to her

 2   interrogatory, Ms. Lister filed the present motion. (See Mot.) The court now addresses

 3   Ms. Lister’s motion.

 4                                       III.    ANALYSIS

 5   A.     Legal Standards

 6          Ms. Lister brings her motion primarily as one for partial summary judgment under

 7   Federal Rule of Civil Procedure 56. (See Mot. at 6 (reciting the summary judgment

 8   standard).) Although courts sometimes construe motions for partial summary judgment

 9   on affirmative defenses as motions to strike under Federal Rule of Civil Procedure 12(f),

10   see Kerzman v. NCH Corp., No. C05-1820JLR, 2007 WL 765202 at *7 (W.D. Wash.

11   Mar. 9, 2007), Rule 56(a) expressly states that a party may move for summary judgment

12   on a “claim or defense,” see Fed. R. Civ. P. 56(a). Further, the Ninth Circuit has at least

13   implicitly endorsed such motions. See Moore v. Safeco Ins. Co. of Am., 549 F. App’x

14   651, 654 (9th Cir. 2013) (stating that “the district court did not abuse its discretion in

15   denying the [plaintiff’s] initial motion for partial summary judgment on [the defendant’s]

16   fifth affirmative defense pending the completion of reasonable discovery pursuant to

17   Federal Rule of Civil Procedure 56(d)”); see also Ackerson v. City of White Plains, 702

18   F.3d 15, 21 (2d Cir. 2012), as amended (Dec. 4, 2012) (stating that “the district court

19   should have granted [the plaintiff’s] motion for partial summary judgment on [the

20   defendant’s] probable cause affirmative defense”). The court, therefore, applies a

21
     accuracy of Ms. Lister’s quotation, the court will accept Ms. Lister’s quotation of Hyatt’s answer
22   for purposes of deciding this motion.


     ORDER - 4
 1   summary judgment standard to portions of Ms. Lister’s motion as described in the court’s

 2   analysis section below.

 3          Summary judgment is appropriate if the evidence, when viewed in the light most

 4   favorable to the non-moving party, demonstrates “that there is no genuine dispute as to

 5   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

 6   P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Galen v. Cty. of L.A.,

 7   477 F.3d 652, 658 (9th Cir. 2007). The moving party bears the initial burden of showing

 8   there is no genuine issue of material fact and that he or she is entitled to prevail as a

 9   matter of law. Celotex, 477 U.S. at 323. “If the party moving for summary judgment

10   meets its initial burden of identifying for the court the portions of the materials on file

11   that it believes demonstrate the absence of any genuine issue of material fact, the

12   nonmoving party may not rely on the mere allegations in the pleadings in order to

13   preclude summary judgment[, but instead] must set forth, by affidavit or as otherwise

14   provided in Rule 56, specific facts showing that there is a genuine issue for trial.” T.W.

15   Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987)

16   (internal citations and quotation marks omitted). The court is “required to view the facts

17   and draw reasonable inferences in the light most favorable to the [non-moving] party.”

18   Scott v. Harris, 550 U.S. 372, 378 (2007).

19          Ms. Lister also cites Federal Rule of Civil Procedure 12(f), which states that “[t]he

20   court may strike from a pleading an insufficient defense . . . .” (See Mot. at 1 (citing Fed.

21   //

22   //


     ORDER - 5
 1   R. Civ. P. 12(f)).) 3 As discussed below in the analysis section of this order, the court

 2   applies Rule 12(f) to portions of Ms. Lister’s motion. Rule 12(f) authorizes the court to

 3   strike from any pleading “any redundant, immaterial, impertinent, or scandalous matter.” 4

 4   Fed. R. Civ. P. 12(f). A party may bring a motion to strike within 21 days after the filing

 5   of the pleading under attack. Fed. R. Civ. P. 12(f)(2). The court, however, may make

 6   appropriate orders to strike under Rule 12(f) at any time on its own initiative. See Fed. R.

 7   Civ. P. 12(f)(1). Thus, the court may “consider untimely motions to strike and to grant

 8   them if doing so seems proper.” 5C Charles Alan Wright & Arthur R. Miller, Fed. Prac.

 9   & Proc. § 1380 (3d ed. 1998). When considering a motion to strike, the court must view

10

11          3
               Ms. Lister also argues that the pleading standard set forth in Ashcroft v. Iqbal, 556 U.S.
     662, 678 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), applies to
12   portions of her motion. (See Mot. at 7.) This court twice previously rejected the extension of
     Iqbal and Twombly to the pleading of affirmative defenses. See Cal. Expanded Metal Prod. Co.
13   v. Klein, No. C18-0659 JLR, 2018 WL 6249793, at *8 (W.D. Wash. Nov. 29, 2018); Bushbeck v.
     Chicago Title Ins. Co., No. C08-0755JLR, 2010 WL 11442904, at *2 (W.D. Wash. Aug. 26,
14   2010). Further, the Ninth Circuit recently held that “the ‘fair notice’ required by the pleading
     standards only requires describing . . . [an affirmative] defense in ‘general terms.’” Kohler v.
     Flava Enters’, Inc., 779 F.3d 1016, 1019 (9th Cir. 2015). In so holding, the Ninth Circuit
15
     implicitly declined to apply the Iqbal/Twombly plausibility standard to the pleading of
     affirmative defenses. Accordingly, the court evaluates the sufficiency of affirmative defense
16   pleadings under the “fair notice” standard. See id.; see also Wyshak v. City Nat’l Bank, 607 F.2d
     824, 827 (9th Cir. 1979). However, the court does not review any portion of Ms. Lister’s motion
17   under a Rule 12(b)(6) standard. See Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 976
     (9th Cir. 2010) (noting that Rule 12(f) motions and Rule 12(b)(6) motions are reviewed under
18   different standards of review).
            4
19              A matter is immaterial if it “has no essential or important relationship to the claim for
     relief or the defenses being pleaded.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th
20   Cir.1993), rev’d on other grounds by 510 U.S. 517 (1994). A matter is impertinent if it consists
     of statements that do not pertain to and are not necessary to the issues in question. Id.
     Redundant matter is defined as allegations that “constitute a needless repetition of other
21
     averments or are foreign to the issue.” Thornton v. Solutionone Cleaning Concepts, Inc., No.
     06–1455, 2007 WL 210586 (E.D. Cal. Jan.26, 2007) (citing Wilkerson v. Butler, 229 F.R.D. 166,
22   170 (E.D. Cal .2005)).


     ORDER - 6
 1   the pleadings in the light most favorable to the pleading party. See, e.g., In re

 2   2TheMart.com Secs. Litig., 114 F. Supp. 2d 955, 965 (C.D. Cal. 2000).

 3          In general, courts disfavor motions to strike, given the strong policy preference for

 4   resolving issues on the merits. See, e.g., Chao Chen v. Geo Grp., Inc., 297 F. Supp. 3d

 5   1130, 1132 (W.D. Wash. 2018); see also Capella Photonics, Inc. v. Cisco Sys., Inc., 77 F.

 6   Supp. 3d 850, 858 (N.D. Cal. 2014) (“Motions to strike are regarded with disfavor

 7   because of the limited importance of pleadings in federal practice and because they are

 8   often used solely to delay proceedings.”) (quotation marks and alterations omitted).

 9   Nonetheless, “where [a] motion [to strike] may have the effect of making the trial of the

10   action less complicated, or have the effect of otherwise streamlining the ultimate

11   resolution of the action, the motion to strike will be well taken.” California v. United

12   States, 512 F. Supp. 36, 38 (N.D. Cal. 1981). Indeed, the function of Rule 12(f) is “to

13   avoid the expenditure of time and money that must arise from litigating spurious issues

14   by disposing of those issues prior to trial. . . . .” Whittlestone, Inc. 618 F.3d at 973

15   (quoting Fantasy, Inc., 984 F.2d at 1527). Whether to grant a motion to strike lies within

16   the discretion of the district court. Cal. Dep’t of Toxic Substances Control v. Alco Pac.,

17   Inc., 217 F. Supp. 2d 1028, 1032 (C.D. Cal. 2002).

18   B.     Affirmative Defense 1: Failure to State a Claim

19          Hyatt’s first affirmative defense is that Ms. Lister “fails to state a claim upon

20   which relief can be granted.” (Am. Answer at 3.) Ms. Lister asks the court to grant

21   summary judgment against Hyatt on this affirmative defense on ground that it “‘is not a

22   proper affirmative defense.’” (See Mot. at 7-8 (quoting Powell v. Union Pac. R.R. Co.,


     ORDER - 7
 1   864 F. Supp. 2d 949, 962-63 (E.D. Cal. 2012)).) The court declines to do so. Several

 2   district courts in the Ninth Circuit have concluded that “failure to state a claim” is not

 3   technically an affirmative defense, but rather asserts a defect in the plaintiff’s prima facie

 4   case. See, e.g., Savage v. Citibank, N.A., No. 14-cv-03633-BLF, 2015 WL 4880858, at

 5   *4 (N.D. Cal. Aug. 14, 2015) (“[F]ailure to state a claim . . . may not technically be [an]

 6   affirmative defense[] . . . .”); Jackson v. Persolve, LLC, No. 14-CV-00725-LHK, 2014

 7   WL 4090809, at 86 (N.D. Cal. Aug. 19, 20140 (“The Court agrees with Plaintiff that

 8   failure to state a cause of action is not an affirmative defense.”); Incase Designs, Inc. v.

 9   Marware, Inc., No. C14-00604 RS, 2013 WL 12214133, at *3 (N.D. Cal. May 3, 2013)

10   (“Failure to state a claim asserts a defect in the plaintiff’s case, rather than asserting an

11   affirmative defense.”); Bushbeck, 2010 WL 11442904, at *2-*3. Nevertheless, the

12   Federal Rules of Civil Procedure state that “failure to state a claim” is a permissible

13   defense that “may be raised . . . in any pleading allowed or . . . by motion under Rule

14   12(c) . . . or . . . at trial.” Fed. R. Civ. P. 12(h)(2)(A)-(C). Granting Ms. Lister’s motion

15   on purely semantic grounds serves no purpose because the defense is available to Hyatt

16   even through trial. See Savage, 2015 WL 4880858, at *4. Accordingly, the court

17   DENIES Ms. Lister’s motion on Hyatt’s first affirmative defense.

18   C.     Affirmative Defenses 6 and 10: Allocation of Non-Party Fault

19          In its sixth affirmative defense, Hyatt alleges that a portion of the fault for Ms.

20   Lister’s injuries should be allocated to the person who vomited at the Hyatt Regency

21   Bellevue. (Am. Answer at 4-5.) Similarly, in its tenth affirmative defense, Hyatt alleges

22   that Ms. Lister’s damages were caused by someone beyond Hyatt’s direction,


     ORDER - 8
 1   supervision, or control. (Id. at 5.) Ms. Lister seeks summary judgment on these

 2   affirmative defenses arguing that Hyatt “cannot provide evidence that the vomit was

 3   negligently deposited on the floor where [Ms. Lister] slipped and fell.” (See Mot. at 9.)

 4          Without citation to authority, Hyatt argues that the court should not grant this

 5   portion of Ms. Lister’s motion because fault can be allocated to the unknown individual

 6   who vomited on grounds that he or she “did not clean up the vomit,” “did not report the

 7   vomit to the nearby front desk,” and “did not flag down a passing security guard or Hyatt

 8   employee to either ask for help or report the incident.” (Resp. at 7.) Hyatt argues that the

 9   conduct of the one who vomited “fell below the standard of care, because he or she

10   created an allegedly hazardous condition but failed to address that condition in any

11   manner.” (Id.)

12          Ms. Lister argues that there is no evidence that the unknown individual who

13   vomited breached a duty owed to Ms. Lister or that this breach caused Ms. Lister’s

14   injury. (Mot. at 9 (citing Hansen v. Friend, 824 P.2d 483, 485 (Wash. 1992); Hartley v.

15   State, 698 P.2d 77, 82 (Wash. 1985)).) Ms. Lister argues that the unidentified individual

16   must owe a duty to her individually, as the injured plaintiff, and not to the public at large.

17   See Alexander v. Cty. of Walla Walla, 929 P.2d 1182, 1185 (Wash. Ct. App. 1997). Ms.

18   Lister maintains that the duty articulated by Hyatt, if it exists at all, is a duty that the

19   unknown individual owed to the public in general and not to Ms. Lister specifically.

20   (Reply (Dkt. # 28) at 4; see also Resp. at 6-7.)

21          The court looks to “basic tort principles” in analyzing whether the unidentified

22   person who vomited owes a duty to Ms. Lister individually. Alexander, 929 P.2d at


     ORDER - 9
 1   1185. The existence of a duty is a question of law determined by foreseeability and

 2   policy considerations. Shepard v. Mielke, 877 P.2d 220, 222 (Wash. Ct. App. 1994);

 3   McKenna v. Edwards, 830 P.2d 385, 389 (Wash. Ct. App. 1992). The test for

 4   foreseeability is “whether the actual harm fell within a general field of danger which

 5   should have been anticipated.” Rikstad v. Holmberg, 456 P.2d 355, 358 (Wash. 1969).

 6   The court cannot say as a matter of law that a slip and fall was not within the general

 7   field of danger that the person who vomited should have been anticipated here. Indeed,

 8   the matter of foreseeability is generally one left to the jury. Id. at 359. Accordingly, the

 9   court DENIES Ms. Lister’s motion for summary judgment on Hyatt’s sixth and tenth

10   affirmative defenses.

11   D.     Affirmative Defenses 5: Failure to Mitigate Damages

12          Hyatt asserts in its fifth affirmative defense that Ms. Lister failed to mitigate her

13   damages. (Am. Answer at 4.) Ms. Lister argues that Hyatt fails to come forward with

14   any evidence that supports this affirmative defense and the court, therefore, should grant

15   her motion for summary judgment on Hyatt’s fifth affirmative defense. (Mot. at 8-9.)

16   Indeed, Hyatt provides no evidence in response to Ms. Lister’s contention interrogatory

17   concerning this affirmative defense and only states that Ms. Lister has a duty to mitigate,

18   that discovery is ongoing, and that Hyatt will supplement its response. (See id. at 4.)

19          In response to Ms. Lister’s present motion, Hyatt argues, based on Federal Rule of

20   Civil Procedure 56(d), that the court should defer ruling until “after the completion of

21   pending, scheduled discovery.” (Resp. at 8.) Hyatt identifies the following pending

22   discovery as critical to its response to Ms. Lister’s motion: (1) Ms. Lister’s deposition,


     ORDER - 10
 1   (2) Hyatt’s medical expert’s examination of Ms. Lister, and (3) Ms. Lister’s supplemental

 2   responses to discovery. (Id. (citing Skinner Decl. (Dkt. # 25) ¶ 7).)

 3          “A party requesting a continuance pursuant to Rule 56(d) must identify by

 4   affidavit ‘the specific facts that further discovery would reveal, and explain why those

 5   facts would preclude summary judgment.’” Sec. & Exch. Comm’n v. Stein, 906 F.3d 823,

 6   833 (9th Cir. 2018) (quoting Tatum v. City & Cty. of S.F., 441 F.3d 1090, 1100 (9th Cir.

 7   2006)). The facts sought must be “essential” to the party’s opposition to summary

 8   judgment, Fed. R. Civ. P. 56(d), “and it must be ‘likely’ that those facts will be

 9   discovered during further discovery.” Stein, 906 F.3d at 833 (quoting Margolis v. Ryan,

10   140 F.3d 850, 854 (9th Cir. 1998)).

11          The court reviewed Hyatt’s submissions requesting a Rule 56(d)(1) deferral (see

12   generally Skinner Decl.) and concludes that Hyatt meets the Ninth Circuit’s criteria for

13   granting such a deferral. However, between the time of Hyatt’s response and this order,

14   the parties’ case schedule deadlines for completing discovery have now expired. (See

15   Sched. Order (Dkt. # 19); see also 7/11/19 Order (Dkt. # 21) (extending expert disclosure

16   deadlines).) Accordingly, the court orders Hyatt to file its completed response to Ms.

17   Lister’s motion on Hyatt’s fifth affirmative defense within seven (7) days of the filing

18   date of this order. If Hyatt fails to file a completed response, the court will grant Ms.

19   Lister’s motion on Hyatt’s fifth affirmative defense. Ms. Lister may file a reply to

20   Hyatt’s completed response within seven (7) days of the filing date of Hyatt’s completed

21   response.

22   //


     ORDER - 11
 1   E.     Affirmative Defense 9: Assumption of Risk

 2          Hyatt asserts in its ninth affirmative defense that Ms. Lister’s claims “are or may

 3   be barred based on express or implied assumption of risk.” (Am. Answer at 5.) Hyatt

 4   also asserts, alternatively, that Ms. Lister’s “recovery, if any, may be reduced based on

 5   express or implied assumption of risk.” (Id.) Ms. Lister moves to strike Hyatt’s ninth

 6   affirmative defense concerning assumption of risk on the grounds that Hyatt “makes

 7   statements of law which may not be applicable to the current case” and that assumption

 8   of risk is not “a proper” affirmative defense. (Mot. at 11.) Specifically, Ms. Lister

 9   argues that there is “no evidence that [she] expressly assumed the risk of slipping on

10   vomit,” or that she impliedly assumed such a risk, “since slipping on vomit is not a risk

11   inherent in walking to the bathroom.” (Id. at 15.)

12          In Washington, there are “four taxonomies of the assumption of risk doctrine: (1)

13   express, (2) implied primary, (3) implied unreasonable, and (4) implied reasonable.”

14   Pellham v. Let’s Go Tubing, Inc., 398 P.3d 1205, 1212 (Wash. Ct. App. 2017) (citing

15   Gregoire v. City of Oak Harbor, 244 P.3d 924 (Wash. 2010)). The first two categories—

16   express and implied primary—act as complete bars to a plaintiff’s recovery. Id. In its

17   response to Ms. Lister’s motion, Hyatt narrowed its assumption of risk affirmative

18   defense to “implied primary” assumption of risk. 5 (Resp. at 12.) Implied primary

19
            5
20             “Express assumption of risk occurs when the parties agree in advance that one of them
     is under no obligation to use reasonable care for the benefit of the other and will not be liable for
     what would otherwise be negligence.” Scott v. Pac. W. Mtn. Resort, 834 P.2d 6, 13 (Wash.
21
     1992). The third and fourth categories—implied unreasonable and implied reasonable—are
     alternative names for contributory negligence. Leyendeck v. Cousins, 770 P.2d 675, 678 n.2
22   (Wash. Ct. App. 1989).


     ORDER - 12
 1   assumption of risk arises when a plaintiff assumes a danger that is inherent in and

 2   necessary to the activity. Tincani v. Inland Empire Zoological Soc’y, 875 P.2d 621, 633

 3   (Wash. 1994).

 4          Hyatt provided no evidence in support of this affirmative defense in response to

 5   Ms. Lister’s interrogatory. (See Mot. at 5.) However, Hyatt stated that the circumstances

 6   of the incident in question were “subject to ongoing discovery” and its answer “will be

 7   supplemented.” (Id.) As it did with respect to its fifth affirmative defense, Hyatt asks the

 8   court to defer ruling on this aspect of Ms. Lister’s motion until after Ms. Lister’s

 9   deposition. (See Resp. at 13.) As noted above, the court reviewed the materials Hyatt

10   submitted with its motion and concludes that Hyatt meets the Ninth Circuit’s criteria for

11   granting a Rule 56(d) deferral. See Fed. R. Civ. P. 56(d); see Stein, 906 F.3d at 833; see

12   supra § III.D. Accordingly, the court orders Hyatt to file its completed response to Ms.

13   Lister’s motion on Hyatt’s ninth affirmative defense within seven (7) days of the filing

14   date of this order. If Hyatt fails to file a completed response, the court will grant Ms.

15   Lister’s motion on Hyatt’s ninth affirmative defense. Ms. Lister may file a reply to

16   Hyatt’s completed response within seven (7) days of the filing date of Hyatt’s completed

17   response.

18   F.     Affirmative Defenses 7 & 12: Offset & Future Economic Damages

19          Ms. Lister moves for summary judgment on Hyatt’s seventh and twelfth

20   affirmative defenses by arguing that they are not affirmative defenses at all but merely

21   “statements about Washington law” and, in any event, Hyatt provides no evidence to

22   support them. (See Mot. at 11, 15.) In its seventh affirmative defense, Hyatt asserts that


     ORDER - 13
 1   it is entitled to an “offset” in any award of damages for any payment Ms. Lister receives

 2   from any other party, nonparty, or entity at fault. (Am. Answer at 5.) In its twelfth

 3   affirmative defense, Hyatt states that if an award for future economic damages meets the

 4   statutory threshold amount, it intends to invoke the provisions of RCW 4.56.260. (Id. at

 5   6.)

 6          Under Washington law, “an offset constitutes an avoidance, and is therefore an

 7   affirmative defense.” Pub. Util. Dist. No. 2 of Pac. Cty. v. Comcast of Washington IV,

 8   Inc., 438 P.3d 1212, 1229 (Wash. Ct. App. 2019) (citing Locke v. City of Seattle, 137

 9   P.3d 52, 61 (Wash. Ct. App. 2006) (holding that jury instructions placing the burden of

10   proof for establishing the amount of an offset on the defendant City of Seattle were

11   proper because an offset is “in the nature of an avoidance”), aff’d, 172 P.3d 705 (Wash.

12   2007)). Thus, the court declines to either grant summary judgment or strike Hyatt’s

13   seventh affirmative defense on grounds that it is not an affirmative defense.

14          Further, if a defendant fails to provide a plaintiff with sufficient notice that the

15   defendant intends to rely on the periodic payment protections of RCW 4.56.250, the

16   defendant may lose those protections. See Esparza v. Skyreach Equip., Inc., 15 P.3d 188,

17   202 (Wash. Ct. App. 2000) (holding that the trial court did not abuse its discretion by

18   denying a motion to convert a jury’s lump-sum future economic damages award to

19   periodic payments because the defendant failed to notify the plaintiff of its intention to

20   request such relief until after the jury verdict in a personal injury action). Indeed, “[i]n

21   order for the jury to properly perform its task, it must hear evidence regarding the

22   judgment calls and determinations of fact” inherent in the “[c]onversion of future


     ORDER - 14
 1   damages to present value and converting present value to gross amounts,” and the jury

 2   “must also be instructed whether to award any future damages at present cash value or

 3   some other value.” Id. at 203. Thus, the court declines to grant summary judgment or to

 4   strike Hyatt’s twelfth affirmative defense on grounds that it is merely a superfluous

 5   statement of Washington law.

 6          Ms. Lister, however, also argues that Hyatt fails to provide any evidence in

 7   support of these affirmative defenses. (See Mot. at 15.) As it did with its fifth and ninth

 8   affirmative defenses, Hyatt asks the court to defer ruling on this portion of Ms. Lister’s

 9   motion until after further discovery is complete. (Resp. at 11.) Specifically, Hyatt argues

10   that these affirmative defenses are the subject of expert witness testimony, and Hyatt asks

11   the court to defer ruling until after Ms. Lister is deposed and her medical examination is

12   complete. (Id.) As noted above, the court reviewed the materials Hyatt submitted with

13   its motion and concludes that Hyatt meets the Ninth Circuit’s criteria for granting a Rule

14   56(d) deferral. See Fed. R. Civ. P. 56(d); see Stein, 906 F.3d at 833; see supra § III.D.

15   Accordingly, the court orders Hyatt to file its completed response to Ms. Lister’s motion

16   on Hyatt’s seventh and twelfth affirmative defenses within seven (7) days of the filing

17   date of this order. If Hyatt fails to file a completed response concerning these affirmative

18   defenses, the court will grant Ms. Lister’s motion on these affirmative defenses. Ms.

19   Lister may file a reply to Hyatt’s completed response within seven (7) days of the filing

20   date of Hyatt’s completed response.

21   //

22   //


     ORDER - 15
 1   G.     Remaining Affirmative Defenses 2, 4, 8, & 11

 2          Ms. Lister moves to strike Hyatt’s second, fourth, eighth, and eleventh affirmative

 3   defenses. (See Mot. at 10-16.) She argues that these affirmative defenses are not actually

 4   affirmative defenses but rather “negative defenses”—or defenses that demonstrates that

 5   she has not met her burden of proof as to an element of one of her claims. (See id. at

 6   11-12 (quoting Barnes v. AT & T Pension Ben. Plan-Nonbargained Program, 718 F.

 7   Supp. 2d 1167, 1174-75 (N.D. Cal. 2010)).) The court agrees as to Hyatt’s fourth, eighth

 8   and eleventh affirmative defenses but disagrees as to Hyatt’s second affirmative defense.

 9   Nevertheless, as discussed below, the court denies Ms. Lister’s motion to strike these

10   affirmative defenses.

11          “Affirmative defenses plead matters extraneous to the plaintiff’s prima facie case,

12   which deny plaintiff’s right to recover, even if the allegations of the complaint are true.”

13   Hamilton v. Wal-Mart Stores, Inc., No. 517CV01415ABKKX, 2019 WL 1949456, at *14

14   (C.D. Cal. Mar. 4, 2019) (quoting Fed. Deposit Ins. Corp. v. Main Hurdman, 655 F.

15   Supp. 259, 262 (E.D. Cal. 1987); citing Gomez v. Toledo, 446 U.S. 635, 640-41 (1980)).

16   The defendant bears the burden of proof on an affirmative defense. See Kastanis v. Educ.

17   Emps. Credit Union, 859 P.2d 26, 31 (Wash. 1993), amended, 865 P.2d 507 (1994) (“The

18   defendant should bear the burden of proof only where it asserts an ‘affirmative

19   defense’.”). In contrast, “[a] defense which demonstrates that plaintiff has not met its

20   burden of proof is not an affirmative defense.” Zivkovic v. S. Cal. Edison Co., 302 F.3d

21   1080, 1088 (9th Cir. 2002).

22   //


     ORDER - 16
 1          In Hyatt’s second affirmative defense, Hyatt asserts that Ms. Lister “has a duty to

 2   see what was there to be seen,” and to the extent she failed to do so she “was negligent.”

 3   (Am. Answer at 4.) This affirmative defense addresses a form of contributory

 4   negligence. See Cornejo v. State, 788 P.2d 554, 557-58 (Wash. Ct. App. 1990) (“The

 5   ‘duty of seeing’ instruction is a specific application of the general instruction that defines

 6   negligence as “the failure to exercise ordinary care.”) (citing WPI 10.01). Contributory

 7   negligence is an affirmative defense. Spencer v. Badgley Mullins Turner, PLLC, 432

 8   P.3d 821, 836 (Wash. Ct. App. 2018) (“[Civil Rule] 8(c) requires parties to plead the

 9   affirmative defense of contributory negligence.”). For this reason, the court denies Ms.

10   Lister’s motion to strike this affirmative defense. 6

11          The court agrees, however, that Hyatt’s fourth, eighth and eleventh affirmative

12   defenses are “negative,” rather than affirmative defenses. Hyatt’s fourth affirmative

13   defense states that the “alleged hazard of which [Ms. Lister] complains was an open and

14   obvious condition for which [Hyatt] had no duty or obligation to protect or warn any

15   person about.” (Am. Answer at 4.) This “defense” goes to the existence of a duty by

16   Hyatt toward Ms. Lister, which is part of Ms. Lister’s prima facie case. See Barker v.

17   Skagit Speedway, Inc., 82 P.3d 244, 246 (Wash. Ct. App. 2003) (“To prove negligence, a

18   plaintiff must establish the existence of a duty, a breach of that duty, resulting injury, and

19
            6
20             The court notes that giving a “duty to see” jury instruction is “probably redundant” of a
     general negligence instruction; and although such redundancy can be “harmless,” it is not
     harmless when the redundancy “unfairly turns the jury’s attention away from the clear evidence
21
     of the [defendant’s] negligence, toward the question of [the plaintiff’s] contributory negligence.”
     See Cornejo, 788 P.3d at 588. The court, however, makes no determinations concerning jury
22   instructions at this time.


     ORDER - 17
 1   proximate causation between the breach of the duty and the resulting injury.”). Hyatt’s

 2   eighth affirmative defense asserts that Ms. Lister’s injuries may have been caused, in

 3   whole or in part, by pre-existing and/or subsequent conditions. (Resp. at 4.) This

 4   “defense” goes to both proximate cause and damages, which are also part of Ms. Lister’s

 5   prima facie case. See Hews v. State Farm Mut. Auto. Ins. Co., No. 2:15-CV-00834-RAJ,

 6   2016 WL 3655266, at *2 (W.D. Wash. July 8, 2016) (“Washington law provides that

 7   ‘evidence of a symptomatic condition immediately before an aggravating accident is

 8   admissible on the issue of proximate cause.’”) (quoting Hoskins v. Reich, 174 P.3d 1250,

 9   1256 (Wash. Ct. App. 2008)); see id. (“[E]vidence of the natural progression of a

10   preexsiting condition is relevant to damages.”) (citing Bennett v. Messick, 457 P.2d 609,

11   612 (Wash. 1969)). Finally, Hyatt’s eleventh affirmative defense denies any loss or

12   damage due to any conduct or act of Hyatt or its agents. (See Resp. at 5-6.) This

13   affirmative defense represents a patent negation of Ms. Hyatt’s prima facie case.

14          Although the court has discretion to strike a negative defense, the court declines to

15   do so because, at this late stage in the litigation, “striking negative defenses would do

16   little more than tidy up the pleadings.” McBurney v, Lowe’s Home Centers, LLC, No.

17   1:13-cv-00540-ELJ-CWD, 2014 WL 2993087, at *3 (D. Idaho Jul. 2, 2014). If the court

18   granted Ms. Lister’s motion with respect to these defenses, it would not streamline the

19   proceedings in any way. Hyatt would have to file yet another amended answer that, at

20   most, merely omits the negative defenses. Yet, Ms. Lister would still have the burden of

21   proving her prima facie case, and Hyatt could still argue that Ms. Lister does not state a

22   claim or otherwise does not meet her burden with respect to one of the elements of her


     ORDER - 18
 1   claim. The court will not credit a motion to strike simply to “micro-manage the pleadings

 2   merely to credit [Ms. Lister’s] technical points.” See id.; see also Jostad v. May Trucking

 3   Co., No. 6:19-CV-00031-AA, 2019 WL 3024658, at *2 (D. Or. July 10, 2019) (declining

 4   to strike negative defenses); Saunders v. Fast Auto Loans, Inc., No. 2:15-2624 WBS

 5   CKD, 2016 WL 1627035, at *5 (E.D. Cal. Apr. 25, 2016) (designating mischaracterized

 6   affirmative defenses as defenses but denying plaintiff’s motion to strike); Kohler v.

 7   Islands Rest., LP, 280 F.R.D. 560, 567 (S.D. Cal. 2012) (declining to strike negative

 8   defense because “[n]egative defenses may also be raised in [the] answer”). Accordingly,

 9   the court denies Ms. Lister’s motion to strike these affirmative defenses.

10                                   IV.    CONCLUSION

11          As detailed above, the court DEFERS in part and DENIES in part Ms. Lister’s

12   motion (Dkt. # 22). The court orders Hyatt to file its completed response to Ms. Lister’s

13   motion on Hyatt’s fifth, ninth, seventh and twelfth affirmative defenses within seven (7)

14   days of the filing date of this order. If Hyatt fails to file a completed response concerning

15   these affirmative defenses, the court will grant Ms. Lister’s motion on these affirmative

16   defenses. Ms. Lister may file a reply to Hyatt’s completed response within seven (7)

17   days of the filing date of Hyatt’s completed response. Finally, the court DIRECTS the

18   //

19   //

20   //

21   //

22   //


     ORDER - 19
 1   Clerk to renote Ms. Lister’s motion (Dkt. # 22) for fourteen (14) days following the filing

 2   date of this order.

 3          Dated this 15th day of October, 2019.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 20
